DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior applications 14/129,124 filed 11/23/2011 and 16/694,784 filed 12/24/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 was considered by the examiner.

Drawings
The drawings were received on 08/06/2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 16, and 17 of U.S. Patent No. 10,491,918 in view of Lin et al. US 2012/0128060 A1, hereafter Lin.

INSTANT APPLICATION 17/395,953
CLAIM 1

PATENT NO. 10,491,918
CLAIM 1

A picture decoding method for deriving a motion vector of a current block, by a decoding apparatus, the method comprising:
A picture decoding method by a decoding apparatus, the method comprising: 
checking a first motion vector predictor (mvp) candidate, wherein the first mvp candidate is checked from a first motion vector of an available block among first neighboring blocks including a lower left block and a left block of the current block, and wherein scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block;
checking a first motion vector predictor (MVP) candidate, wherein the first MVP candidate is checked from first neighboring blocks including a lower left block and a left block of a current block; 
setting a value of scaling information, wherein the value of the scaling information is equal to 1 when the scaling for the first motion vector of the available block is performed for the first mvp candidate;
setting a value of scaling information based on whether scaling for a motion vector of an available block from the first neighboring blocks has been performed for the first MVP candidate; 
checking a second mvp candidate, wherein the second mvp candidate is checked from a second motion vector of a specific block among second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein the second motion vector of the specific block which is available among the second neighboring blocks or a scaled motion vector of the second motion vector is used for the second mvp candidate;
checking a second MVP candidate, wherein the second MVP candidate is checked from second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein a motion vector of a specific block which is available or a scaled motion vector of the motion vector of the specific block from the second neighboring blocks is used for the second MVP candidate; 
checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block;
-
constructing a mvp candidates list based on at least one of the first mvp candidate, the second mvp candidate or the temporal mvp candidate;
constructing a list of MVP candidates based on at least one of the first MVP candidate or the second MVP candidate; 
and deriving the motion vector for the current block based on an mvp for the current block, wherein the mvp for the current block is selected from mvp candidates in the mvp candidates list,

determining an MVP for the current block, wherein the MVP for the current block is selected from the list of MVP candidates;
deriving a motion vector for the current block based on the MVP for the current block; and 
-
generating a prediction sample of the current block based on the derived motion vector, wherein the scaling information indicates whether the scaled motion vector for the second MVP candidate is available, 
wherein the scaling information is related to whether the scaled motion vector for the second mvp candidate is available, wherein an initial value of the scaling information is equal to 0, 
wherein an initial value of the scaling information is equal to 0, wherein the value of the scaling information is set equal to 1 when scaling for a motion vector of the available block from the first neighboring blocks has been performed for the first MVP candidate, 
wherein, when the value of the scaling information is equal to 0 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is used for the second mvp candidate, and 
wherein, when the value of the scaling information is equal to 0 and a reference picture of the specific block is different from a reference picture of the current block, the scaled motion vector is used for the second MVP candidate, and 
wherein, when the value of the scaling information is equal to 1 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is not used for the second mvp candidate.
wherein, when the value of the scaling information is equal to 1, the scaled motion vector is not available for the second MVP candidate.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of U.S. Patent 10,491,918 in that the instant application includes scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block; wherein the value of the scaling information is equal to 1; checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block.  However, the concept of scaling for different reference pictures, using binary to signal scaling information, and checking temporal mvp candidates for available neighboring blocks to predict a motion vector of a current block by Lin, which is in the same field of endeavor (MVP has been used in the field of video coding in recent years…exploits the statistic redundancy among neighboring motion vectors spatially and temporally; scaling factor is derived according to the temporal distance or difference between picture order counts…other temporal motion vector scaling may be applied to derive the scaled motion vector for the current MVP scheme) [0019; 0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, the motivation being exploiting redundancy to reduce information to be transmitted or stored [abstract].
In regard to claims 2-7 of the instant application, these claims are rejected as being unpatentable over claims 2-6 and 8 respectively of the co-pending application.

INSTANT APPLICATION 17/395,953
CLAIM 8

PATENT NO. 10,491,918
CLAIM 9

A picture encoding method for deriving a motion vector of a current block, by an encoding apparatus, the method comprising: 
A picture encoding method by an encoding apparatus, the method comprising: 
checking a first motion vector predictor (mvp) candidate, wherein the first mvp candidate is checked from a first motion vector of an available block among first neighboring blocks including a lower left block and a left block of the current block, and wherein scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block; 
checking a first motion vector predictor (MVP) candidate, wherein the first MVP candidate is checked from first neighboring blocks including a lower left block and a left block of a current block; 
setting a value of scaling information, wherein the value of the scaling information is equal to 1 when the scaling for the first motion vector of the available block is performed for the first mvp candidate; 
setting a value of scaling information based on whether scaling for a motion vector of an available block from the first neighboring blocks has been performed for the first MVP candidate; 
checking a second mvp candidate, wherein the second mvp candidate is checked from a second motion vector of a specific block among second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein the second motion vector of the specific block which is available among the second neighboring blocks or a scaled motion vector of the second motion vector is used for the second mvp candidate;
checking a second MVP candidate, wherein the second MVP candidate is checked from second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein a motion vector of a specific block which is available or a scaled motion vector of the motion vector of the specific block from the second neighboring blocks is used for the second MVP candidate; 
checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block; 
-
constructing a mvp candidates list based on at least one of the first mvp candidate, the second mvp candidate or the temporal mvp candidate; and 
constructing a list of MVP candidates based on at least one of the first MVP candidate or the second MVP candidate; 
deriving the motion vector for the current block based on an mvp for the current block, wherein the mvp for the current block is selected from mvp candidates in the mvp candidates list, 
determining an MVP for the current block, wherein the MVP for the current block is selected from the list of MVP candidates; and encoding picture information including MVP information indicating one of the MVP candidates as the MVP for the current block, 
wherein the scaling information is related to whether the scaled motion vector for the second mvp candidate is available, 
wherein the scaling information indicates whether the scaled motion vector for the second MVP candidate is available, 
wherein an initial value of the scaling information is equal to 0,
wherein an initial value of the scaling information is equal to 0, wherein the value of the scaling information is set equal to 1 when scaling for a motion vector of the available block from the first neighboring blocks has been performed for the first MVP candidate, 
wherein, when the value of the scaling information is equal to 0 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is used for the second mvp candidate, and
wherein, when the value of the scaling information is equal to 0 and a reference picture of the specific block is different from a reference picture of the current block, the scaled motion vector is used for the second MVP candidate, and 
wherein, when the value of the scaling information is equal to 1 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is not used for the second mvp candidate.
wherein, when the value of the scaling information is equal to 1, the scaled motion vector is not available for the second MV candidate.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application differs from claim 9 of U.S. Patent 10,491,918 in that the instant application includes scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block; wherein the value of the scaling information is equal to 1; checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block.  However, the concept of scaling for different reference pictures, using binary to signal scaling information, and checking temporal mvp candidates for available neighboring blocks to predict a motion vector of a current block by Lin, which is in the same field of endeavor (MVP has been used in the field of video coding in recent years…exploits the statistic redundancy among neighboring motion vectors spatially and temporally; scaling factor is derived according to the temporal distance or difference between picture order counts…other temporal motion vector scaling may be applied to derive the scaled motion vector for the current MVP scheme) [0019; 0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, the motivation being exploiting redundancy to reduce information to be transmitted or stored [abstract].
In regard to claims 9-14 of the instant application, these claims are rejected as being unpatentable over claims 10-14 and 16 respectively of the co-pending application.

Regarding non-transitory computer readable medium claim 15 the double patenting analysis applied to decoding method claim 1 above can be applied to the non-transitory computer readable medium language of claim 15.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,128,886 in view of Lin.

INSTANT APPLICATION 17/395,953
CLAIM 1


PATENT NO. 11,128,886
CLAIM 1

A picture decoding method for deriving a motion vector of a current block, by a decoding apparatus, the method comprising:
A picture decoding method by a decoding apparatus, the method comprising:
checking a first motion vector predictor (mvp) candidate, wherein the first mvp candidate is checked from a first motion vector of an available block among first neighboring blocks including a lower left block and a left block of the current block, and wherein scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block;
checking a first motion vector predictor (MVP) candidate, wherein the first MVP candidate is checked from first neighboring blocks including a lower left block and a left block of a current block;
setting a value of scaling information, wherein the value of the scaling information is equal to 1 when the scaling for the first motion vector of the available block is performed for the first mvp candidate;
setting a value of scaling information, wherein the value of the scaling information is equal to 1 when scaling for a motion vector of an available block from the first neighboring blocks is performed for the first MVP candidate; 
checking a second mvp candidate, wherein the second mvp candidate is checked from a second motion vector of a specific block among second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein the second motion vector of the specific block which is available among the second neighboring blocks or a scaled motion vector of the second motion vector is used for the second mvp candidate;
checking a second MVP candidate, wherein the second MVP candidate is checked from second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein a motion vector of a specific block which is available or a scaled motion vector of the motion vector of the specific block from the second neighboring blocks is used for the second MVP candidate;
checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block;
-
constructing a mvp candidates list based on at least one of the first mvp candidate, the second mvp candidate or the temporal mvp candidate;
constructing a list of MVP candidates based on at least one of the first MVP candidate or the second MVP candidate;
and deriving the motion vector for the current block based on an mvp for the current block, wherein the mvp for the current block is selected from mvp candidates in the mvp candidates list,

deriving a motion vector for the current block based on an MVP for the current block, wherein the MVP for the current block is selected from the list of MVP candidates;
-
generating a prediction sample of the current block based on the derived motion vector; and storing information regarding a reference picture for the specific block and information regarding a reference picture of the current block,
wherein the scaling information is related to whether the scaled motion vector for the second mvp candidate is available, wherein an initial value of the scaling information is equal to 0, 
wherein the scaling information indicates whether the scaled motion vector for the second MVP candidate is available, wherein an initial value of the scaling information is equal to 0,
wherein, when the value of the scaling information is equal to 0 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is used for the second mvp candidate, and 
wherein, when the value of the scaling information is equal to 0 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is used for the second MVP candidate, and
wherein, when the value of the scaling information is equal to 1 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is not used for the second mvp candidate.
wherein, when the value of the scaling information is equal to 1, the scaled motion vector is not available for the second MVP candidate


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of U.S. Patent 11,128,886 in that the instant application includes scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block; wherein the value of the scaling information is equal to 1; checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block.  However, the concept of scaling for different reference pictures, using binary to signal scaling information, and checking temporal mvp candidates for available neighboring blocks to predict a motion vector of a current block by Lin, which is in the same field of endeavor (MVP has been used in the field of video coding in recent years…exploits the statistic redundancy among neighboring motion vectors spatially and temporally; scaling factor is derived according to the temporal distance or difference between picture order counts…other temporal motion vector scaling may be applied to derive the scaled motion vector for the current MVP scheme) [0019; 0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, the motivation being exploiting redundancy to reduce information to be transmitted or stored [abstract].
In regard to claims 2-7 of the instant application, these claims are rejected as being unpatentable over claims 2-7 respectively of the co-pending application.

INSTANT APPLICATION 17/395,953
CLAIM 8

PATENT NO. 11,128,886
CLAIM 8

A picture encoding method for deriving a motion vector of a current block, by an encoding apparatus, the method comprising: 
A picture encoding method by an encoding apparatus, the method comprising:
checking a first motion vector predictor (mvp) candidate, wherein the first mvp candidate is checked from a first motion vector of an available block among first neighboring blocks including a lower left block and a left block of the current block, and wherein scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block; 
checking a first motion vector predictor (MVP) candidate, wherein the first MVP candidate is checked from first neighboring blocks including a lower left block and a left block of a current block;
setting a value of scaling information, wherein the value of the scaling information is equal to 1 when the scaling for the first motion vector of the available block is performed for the first mvp candidate; 
setting a value of scaling information, wherein the value of the scaling information is equal to 1 when scaling for a motion vector of an available block from the first neighboring blocks is performed for the first MVP candidate; 
checking a second mvp candidate, wherein the second mvp candidate is checked from a second motion vector of a specific block among second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein the second motion vector of the specific block which is available among the second neighboring blocks or a scaled motion vector of the second motion vector is used for the second mvp candidate;
checking a second MVP candidate, wherein the second MVP candidate is checked from second neighboring blocks including an upper right block, an upper block, and an upper left block of the current block, and wherein a motion vector of a specific block which is available or a scaled motion vector of the motion vector of the specific block from the second neighboring blocks is used for the second MVP candidate;
checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block; 
-
constructing a mvp candidates list based on at least one of the first mvp candidate, the second mvp candidate or the temporal mvp candidate; and 
constructing a list of MVP candidates based on at least one of the first MVP candidate or the second MVP candidate; 
deriving the motion vector for the current block based on an mvp for the current block, wherein the mvp for the current block is selected from mvp candidates in the mvp candidates list, 
deriving a motion vector for the current block based on an MVP for the current block, wherein the MVP for the current block is selected from the list of MVP candidates; 
-
generating a prediction sample of the current block based on the derived motion vector; and encoding picture information including MVP information indicating one of the MVP candidates as the MVP for the current block and a residual information derived from the prediction sample,
wherein the scaling information is related to whether the scaled motion vector for the second mvp candidate is available, 
wherein the scaling information indicates whether the scaled motion vector for the second MVP candidate is available, 
wherein an initial value of the scaling information is equal to 0,
wherein an initial value of the scaling information is equal to 0, 
wherein, when the value of the scaling information is equal to 0 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is used for the second mvp candidate, and
wherein, when the value of the scaling information is equal to 0 and a reference picture of the specific block is different from a reference picture of the current block, the scaled motion vector is used for the second MVP candidate, 
wherein, when the value of the scaling information is equal to 1 and the reference picture of the specific block is different from the reference picture of the current block, the scaled motion vector is not used for the second mvp candidate.
and wherein, when the value of the scaling information is equal to 1, the scaled motion vector is not available for the second MVP candidate.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application differs from claim 8 of U.S. Patent 11,128,886 in that the instant application includes scaling for the first motion vector of the available block is performed for the first mvp candidate based on a case that a reference picture of the available block is different from a reference picture of the current block; wherein the value of the scaling information is equal to 1; checking a temporal mvp candidate from a temporal neighboring block to the current block using determination on whether the temporal neighboring block is available for predicting the motion vector of the current block.  However, the concept of scaling for different reference pictures, using binary to signal scaling information, and checking temporal mvp candidates for available neighboring blocks to predict a motion vector of a current block by Lin, which is in the same field of endeavor (MVP has been used in the field of video coding in recent years…exploits the statistic redundancy among neighboring motion vectors spatially and temporally; scaling factor is derived according to the temporal distance or difference between picture order counts…other temporal motion vector scaling may be applied to derive the scaled motion vector for the current MVP scheme) [0019; 0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, the motivation being exploiting redundancy to reduce information to be transmitted or stored [abstract].
In regard to claims 9-14 of the instant application, these claims are rejected as being unpatentable over claims 9-14 respectively of the co-pending application.

Regarding non-transitory computer readable medium claim 15 the double patenting analysis applied to decoding method claim 1 above can be applied to the non-transitory computer readable medium language of claim 15.

Allowable Subject Matter
Claims 1-15 are allowed.  The prior art fails to disclose the conditions required by the claim language regarding scaling information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485